Case 8:19-cv-00082-JLS-KES Document 29 Filed 05/22/19 Page 1 of 2 Page ID #:383

    1
    2
    3
    4
    5
    6
    7
    8                      UNITED STATES DISTRICT COURT
    9                    CENTRAL DISTRICT OF CALIFORNIA
   10                            SOUTHERN DIVISION
   11
   12 TP-LINK USA CORPORATION, a               CASE NO.: 8:19-CV-00082-JLS-KES
      California Corporation,
   13                                          ORDER CONTINUING CASE
   14             Plaintiff,                   MANAGEMENT CONFERENCE

   15       v.
   16
      CAREFUL SHOPPER, LLC, a New
   17 York company et al.,
   18
                  Defendants.
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
Case 8:19-cv-00082-JLS-KES Document 29 Filed 05/22/19 Page 2 of 2 Page ID #:384

    1        The Court has reviewed and considered the parties’ Joint Stipulation. Based
    2 on the Stipulation, it is hereby ORDERED that the case management conference
    3 scheduled for May 31, 2019 is CONTINUED to July 12, 2019 at 10:30 a.m. The
    4 deadline for filing the Joint Rule 26(f) Report, set forth in the Order Setting
    5 Scheduling Conference, is extended accordingly to June 28, 2019.
    6        The parties shall file a notice with the Court when the Eastern District of New
    7 York issues a ruling on TP-Link’s Motion to Dismiss.
    8        IT IS SO ORDERED.
    9
   10 Dated: May 22, 2019
   11
   12
   13
                                                    Hon. Josephine L. Staton
   14                                               United States District Judge
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
